DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4–6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURCH PG Publication No. US 20140159267 (of record) in view of ARMINI US Patent No. 4421589 (of record).
As to claim 1, MURCH discloses tool for curing a composite component, the tool comprising: 
- a lay-up (Figures 4–7, 24 )surface for laying-up layers of an uncured composite component (¶24), 
- a cover assembly (Figure 4, 36) for moving in relation to the lay-up surface to cover a layed-up uncured composite component on the lay-up surface, the cover assembly comprising a sealable cover for sealing around the uncured composite component on the lay-up surface to form a sealed zone (¶129), and 
- a vacuum port for providing a vacuum to the sealed zone (Figure 15, 214; ¶137), 
wherein the tool further comprises at least one heating element within the sealed zone for heating the uncured composite component (Figure 9's 104 and Figure 15's 206; ¶160–162 and ¶137).
MURCH discloses various clamps for attaching the sealable cover but fails to disclose fails to dislcose wherein the sealable cover is pivotally mounted in relation to the lay-up surface.  
ARMINI teaches a sealable cover is pivotally mounted in relation to the lay-up surface (Figures 2–3).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ARMINI with the disclosure of MURCH for the benefit of a hinged cover which can open automatically/mechanical assistance (as taught by ARMINI at 3:12–27).
As to claim 4, MURCH and ARMINI make obvious the tool as claimed in claim 1.
MURCH further discloses wherein the sealable cover is a three-dimensionally shaped cover that holds its shape such that the sealable cover has a volume associated with it for containing the uncured composite component (Figure 3). 
As to claim 5, MURCH and ARMINI make obvious the tool as claimed in claim 4.
MURCH further discloses wherein the sealable cover is shaped such that the sealable cover has a lower edge region (78) that can seal around the lay-up surface (¶129) and a roof region that holds a shape of the roof region to extend above the lay-up surface (Figure 3). 
As to claim 6, MURCH and ARMINI make obvious the tool as claimed in claim 1.
MURCH further discloses wherein the sealable cover is supported by a frame structure (78; ¶129) 
As to claim 9, MURCH and ARMINI make obvious the tool as claimed in claim 1.
MURCH further discloses wherein the at least one heating element is embedded beneath a top layer of the lay-up surface (Figure 9's 104 and Figure 15's 206; ¶160–162 and ¶137). 
Claim 2–3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURCH in view of US 20140159267 (of record) and ARMINI US Patent No. 4421589 (of record), as applied in the rejection of claim 1 above, and in further view of CICCI CA 2551728 (of record).
MURCH and ARMINI remain as applied in the rejection of claim 1 above.
As to claims 2–3, MURCH and ARMINI make obvious the tool as claimed in claim 1.
MURCH and ARMINI fail to arrive at wherein the cover assembly comprises a cover heating element for heating an upper side of the layed-up uncured composite component and wherein the cover heating element comprises a heating blanket formed of a wire mesh, embedded within a carrier material.
CICCI teaches the use of heating blankets (Figure 3, Item: 30; ¶ 30) having a wire coil (37; ¶ 33) embedded within the carrier material (36; ¶ 34) for heating an upper side of a laid up uncured composite component.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate CICCI’s teachings with MURCH's disclosure for the benefit of a more consistent curing of the composite structure, increase quality, and cheaper costs (as taught by CICCI at ¶ 11).
One of ordinary sill in the art understands CICCI’s wire coil to either meets the limitations of claims 2–3.  
Claim 7–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURCH in view of US 20140159267 and ARMINI US Patent No. 4421589, as applied in the rejection of claim 1 above, and in further view of LIN PG Publication No. 20160107357 (of record).
MURCH and ARMINI remain as applied in the rejection of claim 1 above.
As to claim 7–8, MURCH and ARMINI make obvious the tool as claimed in claim 1.
MURCH and ARMINI fail to arrive at wherein the tool further comprises a cooling apparatus for cooling the composite component and wherein the cooling apparatus comprises a vortex tube for supplying cooling air. 
LIN teaches a method for directly gas-cooling a mold (Title) that utilizes a vortex tube (¶ 52).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate LIN’s teachings with MURCH's disclosure for the benefit of quickly chilling the composite component (as taught by LIN at ¶ 52).
          Claim 10–12  is/are rejected under 35 U.S.C. 103 as being unpatentable over COX US Patent No. 9056413 (of record)  in view of MURCH in view of US 20140159267 (of record).
	As to claim 10, COX discloses a tool for curing a composite component, the tool comprising 
a main body and a lay-up surface portion for laying-up layers of an uncured composite component (Figures 1–4, 30), 
wherein the lay-up surface portion is removable from the main body of the tool (see Figure 5 and Column 4, Lines 1 – 4), and 
various electrical connections (Column 4, Lines 53 – 57 and Column 6, Lines 29 – 33 illustrate that heating elements 38 are connected with a programmable controller 31 which is illustrated in Figure 2 as being integral with the cart portion of the main body; see also Figure 6’s item 28). 
	COX fails to explicitly disclose wherein the removable lay-up surface portion comprises a removable electrical connector and the main body comprises an electrical connection point corresponding to the removable electrical connector of the removable lay-up surface portion and wherein the removable electrical connector is configured such that it can be interchangeably connected and disconnected from the electrical connection point
MURCH teaches wherein the removable lay-up surface portion comprises a removable electrical connector and the main body comprises an electrical connection point corresponding to the removable electrical connector of the removable lay-up surface portion and wherein the removable electrical connector is configured such that it can be interchangeably connected and disconnected from the electrical connection point (Figures 15–16 and ¶135–138).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MURCH into the disclosure of COX for the benefit a removable lay-up surface that is removable and has associated electrical and pneumatic connections (as taught by MURCH at ¶136–137).
As to claim 11, COX and MURCH make obvious the tool as claimed in claim 10.
	COX fails to disclose wherein the removable lay-up surface portion comprises a vacuum port connector and the main body comprises a corresponding vacuum port.
MURCH further teaches wherein the removable lay-up surface portion comprises a vacuum port connector (Figure 15, 214) and the main body comprises a corresponding vacuum port (Figure 16, 232). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MURCH into the disclosure of COX for the benefit a removable lay-up surface that is removable and has associated electrical and pneumatic connections (as taught by MURCH at ¶136–137).
As to claim 12, COX and MURCH make obvious the tool as claimed in claim 10.
COX fails to disclose wherein the removable electrical connector comprises a plug, and the electrical connection point comprises a socket
MURCH further discloses wherein the removable electrical connector comprises a plug, and the electrical connection point comprises a socket (Figures 15–16; 202/212). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MURCH into the disclosure of COX for the benefit a removable lay-up surface that is removable and has associated electrical and pneumatic connections (as taught by MURCH at ¶136–137).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6338618 (of record) discloses a cover which holds its shape that is hinged;
US 6146578 (of record)  discloses a cover which holds its shape that is hinged;
GB 940407 (of record) discloses a cover which holds its shape that is hinged;
US 5630894 discloses a plug connection; and
US 5236646 (of record)  discloses a plug connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743